PER CURIAM.
We affirm all points raised on appeal. We write only to confirm our position that appellant’s proposed jury instruction on the statute of repose was properly denied. See Philip Morris USA Inc. v. Buchanan, — So.3d — (Fla. 1st DCA 2014); R.J. Reynolds Tobacco Co. v. Hiott, 129 So.3d 473, 478 (Fla. 1st DCA 2014). In so hold-*169mg, as we did in Buchanan, we certify conflict with Philip Morris USA Inc. v. Hess, 95 So.3d 254 (Fla. 4th DCA 2012), rev. granted, 137 So.3d 1020 (Fla.2013) (table).
AFFIRMED.
ROBERTS, MARSTILLER, and SWANSON, JJ., concur.